 

FS Energy and Power Fund 8-K [fsep-8k_031418.htm]

 

Exhibit 10.1

 





FIRST AMENDMENT
TO SENIOR SECURED REVOLVING CREDIT AGREEMENT

THIS FIRST AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT, dated as of
March 14, 2018 (this “Amendment”), to the Credit Agreement (capitalized terms
used herein and not otherwise defined shall have the meanings given to such
terms in Article I) is among BRYN MAWR FUNDING LLC, a Delaware limited liability
company (the “Borrower”), the LENDERS party hereto, BARclays Bank plc, as
Administrative Agent and Issuing Bank and, solely for the purposes of Section
5.8 herein, FS ENERGY AND POWER FUND, a Delaware statutory trust (“FSEP”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders party hereto, the Issuing Bank and the
Administrative Agent are parties to the Senior Secured Revolving Credit
Agreement, dated as of May 18, 2016 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”); and

WHEREAS, the Borrower has requested that the Lenders agree to amend the Credit
Agreement, and the Lenders party hereto are willing, on the terms and subject to
the conditions hereinafter set forth, to agree to the amendment set forth below
and the other terms hereof;

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

ARTICLE II

DEFINITIONS

SECTION 2.1.

Certain Definitions. The following terms when used in this Amendment shall have
the following meanings (such meanings to be equally applicable to the singular
and plural forms thereof):

“Amendment” is defined in the preamble.

“Borrower” is defined in the preamble.

“Credit Agreement” is defined in the first recital.

“First Amendment Effective Date” is defined in Article III.

SECTION 2.2.

Other Definitions. Capitalized terms for which meanings are provided in the
Credit Agreement are, unless otherwise defined herein or the context otherwise
requires, used in this Amendment with such meanings.

   

 

 

ARTICLE III

AMENDMENT TO CREDIT AGREEMENT

Subject to the occurrence of the First Amendment Effective Date (as hereinafter
defined), the Credit Agreement is hereby amended as follows:

SECTION 3.1.

Section 1.01 of the Credit Agreement. Section 1.01 of the Credit Agreement is
hereby amended by:

(a)       

amending and restating the definition of “Maturity Date” in its entirety to read
as follows:

‘“Maturity Date” means the Revolver Termination Date.”;

(b)       

amending and restating the definition of “Multicurrency Commitments” in its
entirety to read as follows:

““Multicurrency Commitments” means, with respect to each Multicurrency Lender,
the commitment of such Multicurrency Lender to make Loans, and to acquire
participations in Letters of Credit, denominated in Dollars and in Agreed
Foreign Currencies hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Multicurrency Credit Exposure
hereunder, as such commitment (a) shall be automatically reduced on September
30, 2018 and December 31, 2018 pursuant to Schedule 1.01(a) and (b) may be (x)
reduced from time to time pursuant to Section 2.07 or as otherwise provided in
this Agreement and (y) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The aggregate amount
of each Lender’s Multicurrency Commitment as of the First Amendment Effective
Date is set forth on Schedule 1.01(a), or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The aggregate amount of the Lenders’ Multicurrency Commitments as of the First
Amendment Effective Date is $100,000,000.”; and

(c)       

amending and restating the definition of “Revolver Termination Date” in its
entirety to read as follows:

““Revolver Termination Date” means the March 29, 2019, unless extended with the
consent of each Lender in its sole and absolute discretion.”; and

(d)       

adding the following definition of “First Amendment Effective Date” in
appropriate alphabetical sequence:

““First Amendment Effective Date” means March 14, 2018.”.

SECTION 3.2.

Section 2.09 of the Credit Agreement. Section 2.09(c) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 2 

 

 

“Mandatory Prepayments due to Excess Revolving Credit Exposure. In the event
that the amount of total Revolving Credit Exposure exceeds the total Commitments
(including as a result of the automatic reductions of the Multicurrency
Commitment on September 30, 2018 or December 31, 2018), the Borrower shall
prepay (but subject to Sections 2.09(f) and (g)) Loans (and/or provide Cash in
such amounts as shall be necessary so that the amount of total Revolving Credit
Exposure does not exceed the total Commitments). In the event that the amount of
total Revolving Dollar Credit Exposure exceeds the total Dollar Commitments, the
Borrower shall prepay (but subject to Sections 2.09(f) and (g)) Loans) in such
amounts as shall be necessary so that the amount of total Revolving Dollar
Credit Exposure does not exceed the total Dollar Commitments. In the event that
the amount of total Revolving Multicurrency Credit Exposure exceeds the total
Multicurrency Commitments (other than as a result of a change in exchange rates
pursuant to Section 2.09(b), but including as a result of the automatic
reductions of the Multicurrency Commitment on September 30, 2018 or December 31,
2018), the Borrower shall prepay (but subject to Sections 2.09(f) and (g)) Loans
(and/or provide cover for Letters of Credit as contemplated by Section 2.04(k))
in such amounts as shall be necessary so that the amount of total Revolving
Multicurrency Credit Exposure does not exceed the total Multicurrency
Commitments.”.

SECTION 3.3.

Section 9.01 of the Credit Agreement. Section 9.01(a)(i) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

“if to the Borrower, to it at:

Bryn Mawr Funding LLC

c/o FS Energy and Power Fund

201 Rouse Boulevard

Philadelphia, PA 19112

Attention: Edward T. Gallivan, Jr., Chief Financial Officer

Telecopy Number: (215) 222-4649

Direct Telephone: (215) 220-4531

Main Telephone: (215) 495-1150

E-mail: FSEP_Team@fsinvestments.com; credit.notices@fsinvestments.com

with a copy to (which shall not constitute notice):

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036

Attention: Jay R. Alicandri, Esq.

Telecopy Number: 212-698-3599

E-mail: jay.alicandri@dechert.com”.

SECTION 3.4.

Schedule 1.01(a) of the Credit Agreement. Schedule 1.01(a) of the Credit
Agreement is hereby amended and restated in its entirety in the form of Annex A
attached hereto.

 3 

 

 

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

SECTION 4.1

Effective Date. This Amendment shall become effective on the date (the “First
Amendment Effective Date”) when the Administrative Agent shall have received
counterparts of this Amendment duly executed and delivered on behalf of the
Borrower, FSEP, the Issuing Bank and each of the Lenders party hereto.

ARTICLE V

MISCELLANEOUS

SECTION 5.1.

Representations. The Borrower hereby represents and warrants that (i) this
Amendment constitutes a legal, valid and binding obligation of it, enforceable
against it in accordance with its terms, (ii) upon the effectiveness of this
Amendment, no Default or Event of Default shall exist and (iii) the
representations and warranties of the Borrower and FSEP set forth in the Loan
Documents, as applicable, are true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the date hereof, or, as to any such representation or warranty that refers to a
specific date, as of such specific date.

SECTION 5.2.

Cross-References. References in this Amendment to any Article or Section are,
unless otherwise specified, to such Article or Section of this Amendment.

SECTION 5.3.

Loan Document Pursuant to Credit Agreement. This Amendment is a Loan Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated therein) be construed, administered and applied in accordance with all
of the terms and provisions of the Credit Agreement, as amended hereby,
including Article VIII thereof.

SECTION 5.4.

Successors and Assigns. The provisions of this Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

SECTION 5.5.

Counterparts. This Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or electronically (e.g. pdf) shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 5.6.

Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of New York.

 4 

 

 

SECTION 5.7.

Full Force and Effect; Limited Amendment. Except as expressly amended hereby,
all of the representations, warranties, terms, covenants, conditions and other
provisions of the Credit Agreement and the other Loan Documents shall remain
unchanged and shall continue to be, and shall remain, in full force and effect
in accordance with their respective terms. The amendment set forth herein shall
be limited precisely as provided for herein to the provisions expressly amended
herein and shall not be deemed to be an amendment to, waiver of, consent to or
modification of any other terms or provisions of the Credit Agreement or any
other Loan Document or of any transaction or further or future action on the
part of the Borrower. Upon and after the execution of this Amendment by each of
the parties hereto, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as modified
hereby.

SECTION 5.8.

Reaffirmation. FSEP hereby consents to the terms of this Amendment, confirms
that its Guarantee under the FSEP Guaranty and its pledge under the FSEP Pledge
Agreement remain unaltered and in full force and effect and hereby reaffirms,
ratifies and confirms the terms and conditions of the FSEP Guaranty and FSEP
Pledge Agreement and any Liens granted thereunder.

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.



BORROWER: BRYN MAWR FUNDING LLC           By: /s/ Edward T. Gallivan, Jr.    
Name: Edward T. Gallivan, Jr.     Title: Chief Financial Officer  

 



  SIGNATURE PAGE TO FIRST AMENDMENT - Bryn Mawr

 

 



  BARCLAYS BANK PLC   as Administrative Agent, as Issuing Bank and as a Lender  
        By: /s/ Nicholas Guzzardo     Name: Nicholas Guzzardo     Title:
Assistant Vice President  

 

 



  SIGNATURE PAGE TO FIRST AMENDMENT - Bryn Mawr

 

 



  Solely with respect to Section 5.8:       FS Energy and Power Fund          
By: /s/ Edward T. Gallivan, Jr.     Name: Edward T. Gallivan, Jr.     Title:
Chief Financial Officer  

 




  SIGNATURE PAGE TO FIRST AMENDMENT - Bryn Mawr

 

Annex A

Schedule 1.01(a)

Dollar Commitments

 

Lender Commitment Amount Total Dollar Commitments $0

 

Multicurrency Commitments

 

Lender Commitment Amount (in millions) from the First Amendment Effective Date
to (but excluding) September 30, 2018 Commitment Amount (in millions) from
September 30, 2018 to (but excluding) December 31, 2018 Commitment Amount (in
millions) from December 31, 2018 to (but excluding) the Revolver Termination
Date Barclays Bank PLC $100,000,000 $75,000,000 $50,000,000 Total Multicurrency
Commitments $100,000,000 $75,000,000 $50,000,000

 

 



   

 